Name: Commission Regulation (EEC) No 2133/90 of 25 July 1990 establishing the basic and buying-in prices for apples reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 195/1126. 7. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2133/90 of 25 July 1990 establishing the basic and buying-in prices for apples reduced as a result of the monetary realignment of 5 January 1990 Whereas the basic and buying-in prices for apples for the 1990/91 marketing year were fixed by Council Regulation (EEC) No 1 1 94/90 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts for fruit and vegetables to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced prices and amounts should be fixed ; HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for apples fixed in ecus by the Council for the 1990/91 marketing year and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ : No L 164, 24. 6. 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p . 1 . 0 OJ No L 83, 30 . 3 . 1990, p . 102. O OJ No L 119, 11 . 5 . 1990, p. 46. No L 195/ 12 Official Journal of the European Communities 26. 7. 90 ANNEX APPLES (other than cider apples) For the period from 1 August 1990 to 31 May 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain August 26,46 19,02 13,48 9,70 September 26,46 19,02 13,48 9,70 October 26,46 19,02 13,60 9,78 November 27,17 19,49 14,03 10,06 December 29,56 21,05 15,14 10,79 January to May 31,96 22,63 16,24 11,51 These prices refer to the following packet products :  apples of the Reine des reinettes and Verde Doncella varieties, quality class I, size over 65 mm,  apples of the Delicious Pilafa, Golden Delicious, James Grieve, Red Delicious, Reinette grise du Canada and Starking Delicious varieties, quality class I, size over 70 mm. They shall not include the cost of packaging in which the product is presented.